Citation Nr: 1128868	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis with varus deformity and chronic strain of the right knee.  

2.  Entitlement to service connection for essential hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to June 1978, from June 1991 to December 1991, and from November 2002 to November 2003, with additional inactive service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In February 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In May 2010, the Board remanded these matters for additional evidentiary development.  


FINDINGS OF FACT

1.  A right knee disability, currently characterized by osteoarthritis with varus deformity and chronic strain, is shown by clear and unmistakable evidence to have developed after the Veteran's period of active service from June 1991 to December 1991 and before his period of active service from November 2002 to November 2003; clear and unmistakable evidence shows a right knee disability noted upon examination in February 1999 was not aggravated as a result of active service.  

2.  Hypertension is shown by clear and unmistakable evidence to have developed after the Veteran's period of active service from June 1991 to December 1991 and before his period of active service from November 2002 to November 2003; clear and unmistakable evidence shows hypertension was not aggravated as a result of active service.  


CONCLUSIONS OF LAW

1.  Osteoarthritis with varus deformity and chronic strain of the right knee was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).  

2.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a May 2005 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  

In addition, the Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, a May 2006 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  All available relevant private treatment records and VA outpatient treatment records are of record.  He has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA examination in June 2010.  Following a review of the record and after consideration of the Veteran's history, the examiner rendered an opinion as to the relationship between the Veteran's right knee and hypertension disabilities and active duty service.  A rationale for the opinion was provided.  As such, the Board concludes that the examination is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2010).   In addition, this action by the RO/AMC was in substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  


II.  Analysis

Here, the Veteran contends that pre-existing right knee and hypertension disabilities were aggravated during his most recent period of active duty service in 2002.  For instance, during the hearing before the undersigned, the Veteran acknowledged that he had his knee "scoped" in 1998 prior to his third period of active duty service.  (See Transcript at 11.)  He alleged that he did not sustain a right knee injury during his third period of active duty service.  Instead, he reports that the repeated strain placed on the knee resulted in pain.  (Transcript at 6.)  He stated that he went to a clinic and was told not to wear boots.  He stated that he was placed on light duty for three days due to the right knee condition.  

As to the claim for hypertension, the Veteran admitted that he was diagnosed with hypertension prior to his third period of active duty service.  He alleged, however, that while serving in Kuwait, he started to develop headaches.  (See Transcript at 13.)  He stated that the headaches lasted for two weeks.  He reported that he went to the medic, but that no change was made to his hypertension medication.  Upon return from active duty, however, he reported that his doctor changed his hypertension medication.  (Transcript at 15.)  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  The Court has held that holding that the presumption of soundness only attaches where there has been an induction or enlistment examination in which the later complained of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306;  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.  

If, on the other hand, a condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this case, a review of the evidence of record indicates the Veteran was not provided an induction or enlistment examination prior to his period of active service beginning in November 2002.  A presumption of soundness at that time is, therefore, not applicable.  See Bagby, 1 Vet. App. at 225.  

Even though the Veteran concedes that a right knee disability and hypertension preceded his third period of active duty service, the Board has reviewed the record for evidence and finds that a Report of Medical Examination in February 1999 noted he had undergone recent arthroscopic surgery on his right knee.  The report indicates that he had bursitis and had problems with his right knee following a torn cartilage and meniscus.  His blood pressure at that time was 140/90.  See generally, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).  The report also indicates that he was on blood pressure medication.  Private medical records supplied by the Veteran document treatment for his right knee in 1998 and include a diagnosis of hypertension as early as May 1997.  Given the foregoing, the Board finds that a right knee disability and hypertension are shown by clear and unmistakable evidence to have developed after the Veteran's period of active service from June 1991 to December 1991 and before his period of active service from November 2002 to November 2003.  

As such, the determinative question in this case is whether right knee and hypertension disabilities were aggravated during a period of active service.  The Board finds that clear and unmistakable evidence shows a right knee disability and hypertension noted upon examination in February 1999 were not aggravated as a result of active service.  The medical evidence does not show a permanent worsening of the disabilities beyond natural progression.  Rather, the June 2010 VA examiner reviewed the Veteran's pre-service, service, and post-service history and concluded that "based on the Veteran's level of activity, the intermittent nature of his complaints and the permanent profile that was placed on him prior to service in 1999, in my opinion, his right knee degenerative joint disease is neither caused by or related to nor worsened beyond natural progression by the period of military service."  The examiner referenced a September 2003 treatment record which indicated no findings of right knee disability exacerbation.  The examiner also reasoned that the Veteran had intermittent periods of pain with no decrease in his level of activity.  

While the Board does not doubt the Veteran's testimony that the rigors of service put some strain on the knee, the persuasive medical evidence does not indicate that this resulted in a permanent aggravation of the pre-existing knee condition.  Similarly, with respect to the claim for hypertension, the evidence is clear that this disability preceded the Veteran's third period of active service by many years.  Although the Veteran alleges that his service in Kuwait caused headaches and ultimately led to a change in his hypertension medication, the persuasive medical evidence does not show aggravation of the pre-existing condition.  In this respect, the June 2010 VA examiner reasoned that hypertension tended to worsen in frequency and intensity with aging.  Significantly, the examiner found no evidence in the service or post-service records to show that hypertension had worsened beyond the natural progress of the disability.  Accordingly, the Board concludes that the Veteran does not have a right knee or hypertension disability that was incurred in or aggravated by active military service.  


ORDER

Entitlement to service connection for osteoarthritis with varus deformity and chronic strain of the right knee is denied.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


